Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Allowable Subject Matter
Claims 3-10, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youngworth (US 9,697,226).
With respect to claims 1, 11, and 16, Youngworth teaches:
provisioning a first logical unit of storage (LUN) with slice locations from a heterogeneous storage pool created from a solid state device (SSD) storage tier formed from SSD memory and a hard disk drive (HDD) storage tier formed from HDD memory (column 8 lines 50-57 figure 3, LUNS as locations on physical disks, column 10 lines 22-204 figure 4, provision first LUN as a storage unit from storage 408 on physical disk 402); 

while different LUN level policies are applied to the first LUN and the second LUN, moving file data of a file system from the slice locations of the first LUN to the slice locations of the second LUN (column 8 lines 44-49 different storage levels maintained for data per different LUN level policies).
With respect to claim 11, Youngworth teaches:
a host interface operative to communicate with a set of host computers (column 33 lines 45-64 example host system 102 in figure 1 connected with PCI bus 106 to storage system 104); 
a storage interface operative to communicate with multiple data storage tiers including a solid state device (SSD) storage tier formed from SSD memory and a hard disk drive (HDD) storage tier formed from HDD memory (figure 2 storage interface bus 206 to other storage 212, also figure 10 network interface 1026); 
control memory (figure 2 mapped device memory 216, also figure 10 memory 1006, 1004 on a computer running the system); and control circuitry coupled to the host interface, the storage interface, and the control memory, wherein the control memory stores instructions (figure 10 processor 1002 connected to network interface 1026, memory 1006, 1004).
With respect top claim 16, Youngworth teaches a computer program product having a non-transitory computer readable medium which stores a set of instructions (column 34 lines 10-46 figure 10, machine readable medium 1022 with instructions 1024 for4 implementing invention).


Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Bendich et al (US 20050011048) teaches provisioning storage resources according to a modeling policy, also teaches provisioning LUNs according to a storage policy, does not teach applying different storage policies to different LUNs while moving file data (paragraphs 0010-0012, 0045, 0059-0061 figure 6); and 
	Mao et al (US 9,128,629) teaches copying data from one storage location to another using a time delay mechanism, teaches provisioning storage locations as LUNS in a storage pool, moving data to different LUNS based on activity measurements of the tiers of LUNS per policies (columns 1-2 lines 58-10, column 8 lines 21-65, columns 10-11 lines 59-19).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        1/12/22